Citation Nr: 0026277	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Raynaud's Syndrome, 
claimed as secondary to service-connected chronic 
glomerulonephritis membranoproliferative.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
November 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for Raynaud's Syndrome, claimed as secondary to 
service-connected chronic glomerulonephritis 
membranoproliferative.

The Board notes that in his June 1999 substantive appeal, the 
veteran requested a hearing before a traveling Member of the 
Board.  In a November 1999 letter, the RO notified the 
veteran of the date and time of his scheduled hearing before 
a traveling Member of the Board.  The veteran failed to 
appear for his scheduled hearing.  



FINDINGS OF FACT

1.  The veteran is service connected for chronic 
glomerulonephritis membranoproliferative with hypertension.

2.  Competent medical evidence of a nexus between Raynaud's 
Syndrome and chronic glomerulonephritis 
membranoproliferative, or any other incident of military 
service has not been presented.  



CONCLUSION OF LAW

The claim of entitlement to service connection for Raynaud's 
Syndrome, claimed as secondary to chronic glomerulonephritis 
membranoproliferative, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in November 1970, the veteran's systems 
were clinically evaluated as normal, with the exception of a 
notation of a prior kidney surgery.  It was noted that the 
veteran's urologist was consulted by phone and indicated that 
cytoscopy was normal.  Clinical records dated in March 1971 
reflect the veteran experienced gross hematuria for a period 
of five days after being hit in the left flank by a 
surfboard.  A hospital summary dated from May 1971 to July 
1971 reflects a final diagnosis of chronic glomerulonephritis 
membranoproliferative.  A medical board examination report 
dated in August 1971 also noted a relevant diagnosis of 
chronic glomerulonephritis membranoproliferative.

In a December 1971 rating decision, the RO granted 
entitlement to service connected for chronic 
glomerulonephritis membranoproliferative, evaluated as 30 
percent disabling.

Upon VA examination dated in July 1972, the veteran 
complained of urinary frequency, nocturia, painless 
hematuria, and bilateral costovertebral angle pain markedly 
aggravated by vigorous physical activity.  A relevant 
impression of chronic glomerulonephritis 
membranoproliferative, by history, was noted.  

VA treatment records dated from January 1973 to February 1973 
reflect complaints of recurrent hematuria.  A radiographic 
report of the kidneys revealed them to be within normal 
limits in size and position.  No unusual calcifications were 
demonstrated.  There was bilateral prompt excretion of the 
contrast media with visualization of normal appearing 
collection systems, ureters, and bladder.  The post-voiding 
film showed a small to moderate amount of residual.  A renal 
scan and renogram revealed an impression of normal morphology 
of the kidneys with partial obstruction on the right.  

VA treatment records dated from August 1997 to September 1998 
reflect assessments of chronic glomerulonephritis 
membranoproliferative with hypertension controlled by 
medication.  The records note complaints of cold toes and 
fingers.  A relevant assessment of questionable Raynaud's 
Syndrome was noted in March 1998.  In a September 1998 
clinical record, it was noted that the veteran reported 
experiencing sudden weakness two months earlier times six 
associated with heat.  It was also noted the veteran's toes 
were cold but his foot was warm.  Fingers were noted as 
normal.  A relevant assessment of questionable Raynaud's 
Syndrome was noted.  

Upon VA examination dated in November 1998, the examiner 
noted the veteran's claims folder and medical records had 
been thoroughly reviewed.  The examiner noted that physical 
examination was normal except for elevated blood pressure.  
The feet were evaluated thoroughly and showed good pedal 
pulses bilaterally.  The color of the feet and toes was 
normal.  The examiner noted the toes may have been slightly 
cooler than other parts of the feet, but no major abnormality 
was found.  A relevant diagnosis of questionable Raynaud's 
Syndrome documented in the claims folder was noted.  The 
examiner opined that the diagnosis was only suspected and had 
not been confirmed.  The examiner also stated that Raynaud's 
Syndrome was not related to chronic glomerulonephritis 
membranoproliferative and hypertension.  

A December 1998 VA outpatient treatment record states that 
the veteran had hypertension secondary to chronic 
glomerulonephritis membranoproliferative and he also had 
Raynaud's Syndrome.

In a December 1998 rating decision, the RO continued a 30 
percent evaluation for chronic glomerulonephritis 
membranoproliferative with hypertension.

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as Raynaud's 
disease, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
Raynaud's Syndrome, claimed as secondary to service-connected 
chronic glomerulonephritis membranoproliferative, is not 
warranted.  

The record does reflect medical documentation of Raynaud's 
Syndrome as well as service connection for chronic 
glomerulonephritis membranoproliferative with hypertension.  
However, the record is silent for any competent medical 
evidence of a nexus between Raynaud's Syndrome and chronic 
glomerulonephritis membranoproliferative.  The November 1998 
VA examiner specifically opined that Raynaud's Syndrome was 
not related to glomerulonephritis membranoproliferative and 
hypertension.  The Board is cognizant of the December 1998 VA 
treatment record submitted by the veteran clarifying that he 
does suffer from Raynaud's Syndrome.  The clinical record 
also states that the veteran has hypertension secondary to 
his chronic glomerulonephritis membranoproliferative, but it 
does not state that there is any relationship between the 
Raynaud's Syndrome and chronic glomerulonephritis 
membranoproliferative.  

The Board notes that the record is further silent for 
competent medical evidence of a nexus between Raynaud's 
Syndrome and any other incident of service.  Additionally, 
competent medical evidence of a diagnosis of Raynaud's 
Syndrome within one year of the veteran's discharge from 
service has not been presented or alleged by the veteran.  
Finally, the record is silent for any complaints, treatment, 
or diagnoses related to Raynaud's Syndrome until 1997, more 
than twenty years after the veteran's discharge from service.  
The Board finds that the veteran has therefore not 
demonstrated the presence of a chronic disorder in service or 
evidence of continuity of symptoms that would warrant further 
development under 38 C.F.R. § 3.303(b) (1999).  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

Unfortunately, the contentions of the veteran are not 
supported by the medical opinions of record.  As stated by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999), where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The record does not reveal that the veteran possesses any 
medical expertise.  Thus, his lay medical assertions to the 
effect that his service-connected chronic glomerulonephritis 
membranoproliferative caused or substantially or materially 
contributed to his Raynaud's Syndrome have no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In the absence of competent medical evidence of a nexus 
between Raynaud's Syndrome and service-connected chronic 
glomerulonephritis membranoproliferative, or any other 
incident of service, the claim is not well grounded and must 
be denied.  


(Continued on the next page)

ORDER

Entitlement to service connection for Raynaud's Syndrome, 
claimed as secondary to service-connected chronic 
glomerulonephritis membranoproliferative, is denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 8 -


- 7 -


